IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : NO. 925
                               :
ORDER AMENDING RULE 515 OF THE : SUPREME COURT RULES DOCKET
PENNSYLVANIA RULES OF JUVENILE :
COURT PROCEDURE                :
                               :


                                                ORDER


PER CURIAM

       AND NOW, this 1st day of December, 2022, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 52 Pa.B. 11 (January 1, 2022):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Juvenile Court Procedure 515 is amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective on April 1, 2023.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.